MANDERINO, Justice
(concurring).
I join in the majority opinion by Mr. Justice Roberts. I should like to add a word about section 1107 (h) of the Election Code. That section requires that the voting machine “permit each voter to change his vote for any candidate . . . up to the time he begins the final operation to register his vote.”
If a voter moves a lever next to the name of a candidate listed on the voting machine and then changes his mind and moves the lever back to its original position, it *547is certain, unless the machine is malfunctioning, that the movement of the lever and the subsequent return of the lever to its original position did not cause any vote to be registered.
On the other hand, once a voter moves the slide next to the write-in slot, it is not certain and it cannot be known whether that voter registered a vote.
Section 1107(h) applies up to the time that the voter begins the final operation to register his vote. In the case of the lever next to a listed candidate’s name, we are certain that the final operation did not begin. In the case of the slide next to the write-in slot, we are not certain whether or not the final operation began. Thus, there is no conflict between section 1107(h) and section 1216(e). The voter, so far as can be known, “begins the final operation to register his vote” when he moves the slide next to the write-in slot.